PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Forster, Ian J. 
Application No. 15/229,337
Filed: August 5, 2016
Attorney Docket No.: 
6104-US; AD2016002235
For: Wearable NFC Device For Secure Data Interaction
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.

The present petition is not signed by an attorney/agent of record. However, in accordance with 
37 CFR 1.34(a), the signature of Michael J. Terapane appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 12, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 15, 2022.  A Notice of Abandonment was mailed May 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2644 for appropriate action in the normal course of business on the reply received June 30, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/JONYA SMALLS/Lead Paralegal Specialist, OPET